DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
AR engine in claims 1 and 18.
first AR engine and second AR engine in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
	Newly cited prior art SCHMIRLER US 2019/0325660A1 has been applied to teach the limitations of claim 1, that the examiner agreed (see interview mailed 9/8/22) were not taught by Chen: generate augmented reality objects to be output by the AR device responsive to the comparison of the user behavior and the pre-defined work procedures; and wherein the generated augmented reality objects are at least partially related to the pre- defined work procedures.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KELSEY US 2014/0359540A1 in view of SCHMIRLER US 2019/0325660A1.
Regarding claim 1, KELSEY teaches: 1. (Currently Amended) An augmented reality (AR) system, comprising: 
an AR device configured to capture real-time data (KELSEY:  fig. 2 see par. 39); and 
an AR engine configured to (KELSEY: par. 104; the computer system 202 is considered as the AR engine): 
monitor user behavior from the real-time data responsive to feature extraction from the real-time data (KELSEY:  par. 104); 
compare the user behavior to pre-defined work procedures (KELSEY: par. 105); 
KELSEY doesn’t teach however the analogous prior art SCHMIRLER teaches: 
generate augmented reality objects to be output by the AR device responsive to the comparison of the user behavior and the pre-defined work procedures (SCHMIRLER: fig. 17 see pars. 69 and 156 ); and wherein the generated augmented reality objects are at least partially related to the pre- defined work procedures (SCHMIRLER:  pars. 69 and 156).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine generate augmented reality objects to be output by the AR device responsive to the comparison of the user behavior and the pre-defined work procedures; and wherein the generated augmented reality objects are at least partially related to the pre- defined work procedures as shown in SCHMIRLER with KELSEY for the benefit of providing management staff with performance metrics to determine which operators require additional training in connection with addressing specific performance or maintenance issues [0156].

Regarding claim 2, KELSEY teaches: 2. (Original) The AR system of claim 1, wherein the AR device is selected from the group consisting of glasses, goggles, a helmet, a mobile electronic device, a tablet device, and an attachment device (KELSEY: fig. 2 see pars. 38-41).  

Regarding claim 5, KELSEY teaches: 5. (Original) The AR system of claim 1, wherein the real-time data includes video data (KELSEY: par. 40).  

Regarding claim 6, KELSEY teaches: 6. (Original) The AR system of claim I, wherein the real-time data includes peripheral sensor data from one or more peripheral sensors of the AR device (KELSEY:  par. 31).  

Regarding claim 7, KELSEY teaches: 7. (Original) The AR system of claim 6, wherein the peripheral sensor data includes biometric sensor data (KELSEY: par. 31).  

Regarding claim 8, KELSEY teaches: 8. (Original) The AR system of claim 7, wherein the biometric sensor data includes heartrate information of a user of the AR device (KELSEY: par. 31).  

Regarding claim 9, KELSEY teaches: 9. (Original) The AR system of claim 1, wherein the real-time data includes location data corresponding to a location of the AR device (KELSEY: par. 31).  

Regarding claim 10, KELSEY teaches: 10. (Original) The AR system of claim 1, wherein the real-time data includes environment data corresponding to environmental conditions proximate to the AR device (KELSEY: par. 32).  

Regarding claim 11, KELSEY teaches: 11. (Original) The AR system of claim 1, wherein the real-time data includes posture data identifying a posture of the AR device relative to a user of the AR device (KELSEY: par. 31).  

Regarding claim 12, KELSEY teaches: 12. (Currently Amended) The AR system of claim 1, wherein the feature extraction includes identifying body gestures of the of a user (KELSEY: par. 40).  

Regarding claim 13, KELSEY teaches: 13. (Currently Amended) The AR system of claim 1, wherein the feature extraction includes identifying motion of a tool utilized by the user a user to perform a task defined by the pre-defined work procedures (KELSEY:  pars. 107-108).  

Regarding claim 14, KELSEY teaches: 14. (Currently Amended) The AR system of claim 1, wherein the feature extraction includes identifying motion of a component acted upon by the user a user while performing a task defined by the pre-defined work procedures (KELSEY:  par. 98).  

Regarding claim 15, KELSEY as modified by SCHMIRLER (with the same motivation from claim 1) further teaches: 15. (Original) The AR system of claim 1, wherein the augmented reality objects include an alert indicative of the user behavior not complying with the pre-defined work procedures (SCHMIRLER:  par. 152).

Regarding claim 16, as modified (with the same motivation from claim 1) further teaches: 16. (Currently Amended) The AR system of claim 15, wherein the alert includes instructions provided to the user a user to perform corrective action (SCHMIRLER: par. 156).

Regarding claim 17, KELSEY teaches: 17. (Original) The AR system of claim 1, wherein the augmented reality objects include a notification indicative of the user behavior complying with the pre-defined work procedures (KELSEY: par. 110).  

Regarding claim 18, KELSEY teaches: 18. (Original) The AR system of claim 1, wherein the AR engine is configured to associate an identified human behavior with successful completion of a pre-defined task of a pre- defined work procedure and implement the identified human behavior into the pre-defined work procedure as part of the pre-defined task (KELSEY: par. 108).  

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KELSEY in view of SCHMIRLER further in view of RAO US 2016/0295038A1.

Regarding claim 3, the previous combination of KELSEY and SCHMIRLER remains as above but doesn’t teach however the analogous prior art RAO teaches: 3. (Original) The AR system of claim 2, wherein the attachment device is configured to attach to a peripheral device (RAO: pars. 6, 8, 10 and 86).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the AR system, wherein the attachment device is configured to attach to a peripheral device as shown in RAO with the previous combination for the benefit of fulfilling a need in the prior art for multimodal and multifunction mobile device including intelligent electronic glasses and discrete image acquisition sensors [0004].

Regarding claim 4, KELSEY in view of SCHMIRLER as modified by RAO (with the same motivation from claim 3) further teaches: 4. (Original) The AR system of claim 3, wherein the peripheral device is selected from the group consisting of glasses, goggles, a helmet, a hat, a glove, a shoe, and clothing (RAO: pars. 10 and 86).

Allowable Subject Matter
Claims 19-22 are allowed.
Regarding claim 19, the prior art doesn’t teach: wherein the first user behavior and the second user behavior are compared to pre-defined work procedures in a coordinated manner to coordinate efforts of a first user associated with the first AR system and a second user associated with the second AR system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BURAS US20180225993A1, BRADY US20190332751A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612